DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
1.	Claims 1, 3-11, and 13-22 are allowed.
2.	The following is an examiner’s statement of reasons for allowance.
	Claims 1, 3-11, and 13-22 are allowed for the reasons as set forth in Applicant’s response filed 1/8/2021 (page 11 – page 13) and further defined in paper dated 7/19/21 (page 10 – wherein the graphical user interface is defined as an EM (email) button and a CONF (conference call) button).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
3.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	---(2012/0331418) Bonforte teaches searching electronic records regarding prior communications such as emails, text messages, voice messages, or other documents or information received by the user from the user’s friends or other persons.  This stored data is then used for determining relevancy of the favorite contacts to present to the 0024). 
	---(2018/0089602) Elvira et al teaches presenting the user with a display of prior activity in the status network/workflow.  Each entry relating to prior activity can include information regarding the user associated with the entry.  The information regarding the user can include user’s name, image, description of the prior activity, and contact information associated with the user, such as icons to email, text/message, or telephone the user (0051).
	---(2015/03100188) Ford et al teaches search indicators associated with previous searches, matches, contacts, and the like, such as with an icon to indicate past communication, and the like (0089).
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARRY W TAYLOR whose telephone number is (571)272-7509.  The examiner can normally be reached on Monday-Thursday: 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on 571-272-7922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/BARRY W TAYLOR/           Primary Examiner, Art Unit 2646